By the Court, Sprague, J.:
The newly discovered evidence on motion for new trial is cumulative, and not of a character to justify an allowance of the motion for new trial. The other errors stated as grounds of motion for new trial, are—that the evidence was insufficient to justify the findings of the Court in the particulars therein stated, and that the findings of the Court are contrary to the evidence.
Upon each and all the assigned errors in the findings of the Court the evidence was conflicting and of a character *517which would not justify this Court in disturbing the findings of the Judge, before whom the witnesses appeared and testified.
We are, then, restricted to a consideration of the judgment roll upon the appeal from the judgment.
The conclusions of law based upon the findings and the decree are not justified by the pleadings and the findings of the issues of fact.
Upon the pleadings and facts found the decree should have been, that within a reasonable time—say thirty days—the plaintiff, Adam Meyer, pay to defendant Laura A. Mowry the sum of six hundred and fifteen dollars, in gold coin of the United States, with interest thereon at the rate of one and one fourth per cent per month, from the 7th of May, 1867; and that the defendant, Laura A. Mowry, upon the receipt or tender to her of the amount of six hundred and fifteen dollars, with interest as aforesaid, in gold coin of the United States, make, execute and deliver to plaintiff a good and sufficient deed of the premises described in the complaint; and that on failure by plaintiff to pay said amount within the time prescribed, his bill be dismissed with costs. (Cowing v. Rogers, post.)
The decree, as found in the judgment roll, is entirely beyond and foreign to the affirmative relief sought by defendant Mowry’s answer.
To satisfy the amount of six hundred and fifteen dollars, found to be due defendant Mowry from plaintiff, and as security for the payment of which it is found that Mowry holds the legal title of the premises described in the complaint, the decree orders a sale of plaintiff’s equitable interest in the premises, and by its terms suffers the legal title still to remain in Mowry, after having received the proceeds of such sale and obtained her personal judgment against plaintiff for any balance not satisfied by the proceeds of the sale. This is clearly erroneous.
Judgment reversed, cause remanded, and decree ordered in accordance with this opinion.